Citation Nr: 0717957	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for acne vulgaris prior to September 29, 2005.

2.  Entitlement to an evaluation in excess of 30 percent for 
acne vulgaris from September 29, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The veteran served on active duty from November 2, 1982, to 
November 23, 1982, and from July 1983 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that decision the RO granted service 
connection for acne vulgaris and assigned the veteran a 10 
percent evaluation effective in January 2000.  The veteran 
disagreed with the percentage assigned and filed a timely 
appeal.  This matter was previously before the Board in 
December 2004 and February 2006 at which times the case was 
remanded for further development.  In September 2006, the RO 
increased the veteran's evaluation for acne vulgaris to 30 
percent with an effective date of September 29, 2005.


FINDINGS OF FACT

1.  Prior to September 29, 2005, the veteran's acne vulgaris 
did not cause exudation, or itching, extensive lesions or 
disfigurement; severely disfiguring scars of the head, face 
or neck; scars affecting 40 percent of more of the face; 
symptomatic scars or scars causing limitation of function.

2.  From September 29, 2005, the veteran's acne vulgaris was 
not productive of ulceration, exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant; marked or repugnant bilateral disfigurement; 
tissue loss, gross distortion or asymmetry of features; nor 
was the acne shown to affect more than 40 percent of the 
veteran's entire body, 40 percent of the exposed areas 
affected, or systemic therapy during the past 12 month 
period; the scars are not symptomatic and do not cause 
functional loss.




CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 10 percent for 
service-connected acne have not been met at any stage prior 
to September 29, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7803-7805 (2001, 
2006), Diagnostic Code 7806 (2001), and Diagnostic Code 7828 
(2006).

2.  The criteria for evaluation in excess of 30 percent for 
service-connected acne have not been met from September 29, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803-7805 (2001, 2006), Diagnostic 
Code 7806 (2001), and Diagnostic Code 7828 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran regarding the 
issue on appeal in January 2005 which was after the January 
2002 rating decision on appeal.  Because the VCAA notice in 
this case was not provided to the appellant prior to the RO 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2005 letter as well as a March 2006 
letter, the RO informed the appellant of the applicable laws 
and regulations, including applicable provisions of the VCAA, 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Also 
in these letters, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  VA further 
informed the veteran to send copies of any relevant evidence 
she had in her possession and that she could also get any 
relevant records herself and send them to VA.  Thus, the 
Board finds that VA's duty to notify has been fulfilled and 
any defect in the timing of such notice constitutes harmless 
error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  All five elements were provided in the information 
noted above, with specific notice of elements four and five 
in a December 2006 letter from the RO.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period.  She was also informed of a scheduled 
Board hearing in November 2003 at the RO, but failed to 
report to the hearing.  The appellant has not indicated that 
any additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The veteran's service medical records show treatment for 
acne.

In February 2000, the veteran had a follow up visit for acne 
at the VA dermatology clinic.  She reported noticing a modest 
improvement with Retin A and described her acne as being 
relatively well controlled that day.  Findings revealed 1-2 
centimeter hyperpigmented papules at the edge of her 
mandible.  She was prescribed Retin A, Cleocin T and 
doxycycline 100 mg.  

A March 2000 VA outpatient record from the dermatology clinic 
notes that the veteran was using doxy 100 mg po bid and Retin 
A and Cleocin with minimal improvement.  Findings revealed 
multiple large pustules on the jaw line and one erythematous 
pustule on the check, with scattered hyperpigmentation.  The 
veteran was assessed as having acne and was prescribed 
glycolic acid.  

The veteran reported during a March 2001 VA examination that 
she has had acne since 1985 or 1986.  She said she was using 
an ointment intermittently for the past six months that 
worked well, except for peeling of the skin.  She also said 
she used Clearasil solution, oral doxy 100 mg b.i.d. and 
Retin-A 0.5% cream.  She denied having acne on her back or 
chest.  On examination there was a 2.5 cm x 1.1 cm 
hyperpigmented plaque on the left forearm with terminal hair 
growth, noted to be present since birth.  There were a few 
follicular papules and hyperpigmented macules on her back.  
On her face there were a few erythematous hyperpigmented 
papules and multiple ice-pick scars on the cheek.  The 
hyperpigmented papules were on the cheek and chin.  The 
veteran was diagnosed as having acne vulgaris and congenital 
nevus.  

In April 2001, the veteran returned to the VA outpatient 
clinic for a follow up visit.  She reported improvement with 
her prescribed medications, but complained that her skin was 
dry and flaky.  She also reported that she still experienced 
outbreaks that were worse around her menstrual cycle.  
Findings revealed few telangiectasias on the nose and sides 
of the nose.  There were also multiple pitted scars on the 
bilateral cheeks and some hyperpigmented macules on the 
cheeks.  In addition, there were few closed comedones on the 
cheeks.  The veteran was advised to return to the clinic in 
two to three weeks.  

During an April 2001 VA general examination, the veteran was 
diagnosed as having acne rosacea that was well controlled.  
Her medications included topical Retin-A and MetroGel.   

In the substantive appeal dated in March 2003, the veteran 
reported that the severity of her acne had increased 
"tremendously" with "huge" lesions during breakouts which 
were filled with a white substance.  She said the acne 
remains on her face for weeks and leaves scars.  She reported 
spending thousands of dollars on medication for her skin 
problem. 

During a June 2005 VA dermatology examination, the veteran 
complained of "breakouts" and "eruption" on her face that 
had been ongoing off and on, but severely erupted one and a 
half years earlier.  Findings revealed multiple 
hyperpigmented macules, papules, pustules ala nasi with 
telangiectasias.  Onset and course was intermittent and non-
worsening.  There was no functional impairment, systemic 
symptoms, malignancy or neoplasm, urticaria, vasculitis, 
erythema multiforme, acne, alopecia, scarring or 
disfigurement.  The percent of the entire body affected was 
less than 5%.  The percent of exposed areas was less than 3%.  
The veteran was assessed as having acne, no comedones, 
superficial cysts, deep inflamed nodules or pus-filled cysts.  
There was no visible or palpable tissue loss or gross 
distortion or asymmetry of two features.  The veteran was 
diagnosed as having acne vulgaris - moderate inflammatory and 
telangiectasias - nose.  The veteran's prognosis was 
"good".  The examiner noted that color photos were not 
ordered since there was no disfigurement.  

In September 2005, the veteran was again evaluated by VA for 
her acne vulgaris.  She reported that she worked as a defense 
contractor which involved shipping and supplying.  She also 
reported that the condition began during service in the 
1980s.  Her present treatment included Obaji system, Retin-A 
cream and topical erythromycin with no reported side effects 
or systemic side effects.  On examination there were multiple 
hyperpigmented macules, papules, a few erythematous papules.  
Also noted were scattered comedones, depressed ice-pick 
scarring on bilateral cheeks and dyschromia.  There was no 
facial asymmetry or significant loss of tissue.  The 
veteran's chest and back had a few hyperpigmented macules.  
The onset and course of the condition were intermittent and 
non-worsening.  The veteran was noted to not be using 
corticosteroid, immunosuppressive drugs, UVB, PUVA, or 
electron beam therapy.  Also noted was no functional 
impairment, systemic symptoms, malignance or neoplasm, 
urticaria, vasculitis, erythema multiforme, alopecia, 
scarring or disfigurement.  The percent of entire body 
affected was less than 5%, and less than 1% of exposed areas 
affected.  The veteran was diagnosed as having acne vulgaris 
- moderate inflammatory and comedonal, and scarring and 
dyschromia secondary to acne.  The veteran was given a fair 
prognosis with continued treatment necessary.  Since there 
was no disfigurement, photographs were not taken.  A VA 
progress note dated the same day states that scarring and 
cyschormia of the face and neck "involves apply 50%".

In November 2005, the veteran was seen at a VA medical 
facility on an outpatient basis for treatment of her acne.  
She said she was using the Obagi system, but that she didn't 
think it was helping.  She reported that she was also using 
tretinoin cream which she blended together.  She said that 
laser treatments had helped, but she could no longer afford 
that treatment.  She also said that peels and injections 
helped.  Findings revealed a few erythematous papules and 
hyperpigmented macules mainly on her cheeks.  Also noted were 
a few pitting scars on the cheeks.  

A VA outpatient record dated in December 2005 notes that the 
veteran had recently returned to VA for dermatology treatment 
and was not able to afford medications from an outside 
provider.  

In December 2005, the veteran presented to a VA outpatient 
dermatology clinic for her first beta-sal peel.  Findings 
revealed a few erythematous papules, hyperpigmented macules 
mainly on her cheeks, and a few pitting scars on her cheeks.  
She was assessed as having acne that was mainly inflammatory 
and dyschromia.  

VA outpatient records show that the veteran reported to the 
dermatology clinic in February 2006 and March 2006 for beta 
lifts #1 and #2, respectively.  The veteran relayed that the 
jessner peels worked well and she was happy with the process, 
but reported minor peeling.  Findings revealed positive 
hyperpigmented macules mainly on the cheeks and a few pitting 
scars on the cheeks.  The veteran was assessed as having 
acne, dyschromia and telangiectasias.  

The veteran underwent a VA dermatology examination in March 
2006.  The veteran reported getting peels over the past year 
as well as clindamycin solution and tretinoin .1% cream as 
well as doxycycline 100 mg.  She denied any side effects from 
her medication and reported being happy with her regimen.  
She said it helps to keep it under control.  Her chest and 
back were found to be clear.  Also noted were some problems 
with shoulders, but with no treatment to this area.  
Examination of the veteran's face revealed mild dyschromia 
along the anterior hairline and mild erythema along the nasal 
folds.  There were a few pitted scars on the veteran's cheeks 
and rolling scars on her chin.  She was diagnosed as having 
acne vulgaris.  

III.  Pertinent Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002]. The veteran was provided notice 
of these changes in the January 2003 statement of the case 
and the RO has evaluated the veteran's service-connected acne 
under both the old and new versions of the criteria.  Cf. 
Bernard v. Brown, 4 Vet. App.  384 (1993).  The Board will 
similarly apply both the old and new versions of the criteria 
to the veteran's claim.

Former Criteria

The former criteria did not have a specific Diagnostic Code 
that addressed acne.  Diagnostic Code 7806, pertaining to 
eczema, provided for a 10 percent evaluation when the skin 
disorder involved an exposed surface or area and there was 
exfoliation, exudation, or itching.  A 30 percent evaluation 
required exudation or itching constant, extensive lesions or 
marked disfigurement.  A 50 percent evaluation required 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118.  

Diagnostic Code 7800, pertaining to disfiguring scars of the 
head, face, or neck, provided a 10 percent evaluation for 
moderate disfiguring scars of the head, face, or neck.  An 
evaluation of 30 percent required severe disfiguring scars of 
the head, face, or neck, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  An 
evaluation of 50 percent required complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118.

The Board notes that under Esteban v. Brown, 6 Vet. App. 259 
(1994), a separate, additional rating may be assigned if the 
veteran's disability is manifested by a scar that is poorly 
nourished with repeated ulceration, a scar that is tender and 
painful on objective demonstration, or a scar that is 
otherwise causative of limitation of function on part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2001); Esteban, supra. 

Revised Criteria

The revised Diagnostic Code 7828 pertains specifically to 
acne and provides that deep acne (deep inflamed nodules and 
pus-filled cysts) affecting less than 40 percent of the face 
and neck or deep acne other than on the face or neck warrants 
an evaluation of 10 percent.  An evaluation of 30 percent 
requires deep acne (deep inflamed nodules and pus-filled 
cysts) affecting 40 percent or more of the face and neck.  
Diagnostic Code 7828 also provides that acne may be rated as 
disfigurement of the head, face or neck or as scars, 
depending on the predominant disability.  Id.

Revised Diagnostic Code 7800, pertaining to disfigurement of 
the head, face, or neck, provides that an evaluation of 10 
percent is warranted for disability of the skin of the head, 
face, or neck with one characteristic of disfigurement.  An 
evaluation of 30 percent requires disability of the skin of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears, (auricles), cheeks, lips) or with two or 
three characteristics of disfigurement.  A 50 percent 
evaluation requires visible and palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears, (auricles), cheeks, lips) or with 
four or five characteristics of disfigurement.

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in length.  Scar at 
least one-quarter inch (0.6 cm.) wide at widest part. Surface 
contour of scar elevated or depressed on palpation. Scar 
adherent to underlying tissue.  Skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.).  Skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.). Underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.). Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Under the current Diagnostic Code 7806, dermatitis or eczema 
covering at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period warrants a 10 percent disability rating.  
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent disability rating.  Dermatitis 
or eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12 
month period warrants a 60 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2006).

A 10 percent evaluation is warranted for a scar which is 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2006).  Under Diagnostic Code 7804, a scar which is 
manifested as superficial and painful on examination will be 
assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  Under Diagnostic Code 7805, 
other types of scars will be rated based on limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).

The old regulatory criteria must be applied prior to the 
effective date of the new criteria, which is August 30, 2002.  
See Green v. Brown, 10 Vet. App. 111, 116-19 (1997).  The new 
rating criteria are not retroactive and can only be applied 
as of the effective date of the change.  See VAOPGCPREC 3-
2000; 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

IV.  Discussion

Evaluation in Excess of 10 Percent Prior to September 29, 
2005

In September 2000, the veteran's 10 percent evaluation was 
increased to 30 percent effective September 29, 2005.  The 
increase was pursuant to the revised Diagnostic Code 7828 for 
scars requiring deep acne (deep inflamed nodules and pus-
filled cysts) affecting 40 percent or more of the face and 
neck.  The 30 percent rating is based a VA progress note 
dated September 29, 2005, stating that the scarring on the 
veteran's face and neck "involved apply 50%".  VA construed 
this as meaning scarring involving approximately 50 percent 
of the veteran's face and neck.  Evidence of deep inflamed 
nodules and pus-filled cysts is replete in the medical 
records as far back as a March 2000 record noting findings of 
multiple large pustules on jaw line and an erythematous 
pustule on the check.  Thus, the criteria for a 30 percent 
evaluation has been met as of the date of the September 29, 
2005, VA progress note. 

The question thus becomes whether there is evidence to 
support the 30 percent evaluation prior to September 29, 
2005.  Unfortunately, there is no evidence prior to the 
September 29, 2005, VA progress note that indicates the 
percentage of the veteran's face and neck affected by acne 
scars.  The medical records prior to September 29, 2005, such 
as VA records dated in March 2001 and April 2001, note only 
that the veteran had multiple pitted scars on her cheeks.  
Indeed, one basis of the Board's December 2004 and February 
2006 remands was to obtain medical evidence to find out the 
percentage of her face and neck affected by acne scars.  The 
veteran explained in March 2003 that her acne leaves scars.  
Thus, the more acne she gets the more scars she has.  There 
is simply no way to determine whether her face and neck scars 
met the criteria for a 30 percent rating, i.e., affected 40% 
or more of her face and neck, prior to September 29, 2005.    

Diagnostic Code 7800 provides for a 30 percent rating for 
severe disfiguring scars of the head, face, or, neck, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles (criteria prior to August 30, 
2002), or, disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features; with 
two or three characteristics of disfigurement (criteria 
effective August 30, 2002).  The evidence does not satisfy 
these criteria prior to September 29, 2005.  Rather, VA 
outpatient records merely described the veteran's facial 
scars as consisting of multiple pitted scars on her cheeks.  
Moreover, the June 2005 VA examiner explained that color 
photographs were not taken because there was no 
disfigurement.  Accordingly, the criteria under the former or 
revised Code 7800 have not been met prior to September 29, 
2005. 

Regarding a 30 percent evaluation under Diagnostic Code 7806 
for symptoms analogous to dermatitis or eczema, the evidence 
does not show exudation or itching constant, extensive 
lesions or marked disfigurement (criteria prior to August 30, 
2002), or, dermatitis or eczema covering 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of 6 weeks or more, but not constantly, during the past 12-
month period (criteria effective August 30, 2002).  Instead, 
findings recorded on VA outpatient records from 2000 to 2005 
primarily described the veteran's acne as a few erythematous 
papules, hyperpigmented macules mainly on the cheeks, and a 
few pitting scars on the cheeks.  These findings simply do 
not meet the criteria for a 30 percent rating under the 
former or revised Diagnostic Code 7806 prior to September 29, 
2005.

Furthermore, absent findings of superficial, poorly 
nourished, unstable, tender, or painful scars, the assignment 
of separate, 10 ratings, under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7804 (2001, 2006) is not warranted.  See 
Esteban, supra.  There is also no limitation of function from 
the acne scars reported or shown.  Indeed, the June 2005 VA 
examiner specifically stated that there was no functional 
impairment.  Therefore, an evaluation based on limitation of 
function of the part affected is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2001, 2006). 

Based on the foregoing, the preponderance of the evidence 
weighs against the assignment of an initial rating in excess 
of 10 percent at any point prior to September 29, 2005, for 
the veteran's acne vulgaris.  As such, "staged ratings" are 
not for application.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  As the preponderance of the evidence is 
against the claim, the benefit-of-the doctrine does not apply 
and the claim must be denied.  38 U.S.C.A. § 5107.

Evaluation in Excess of 30 Percent From September 29, 2005

The pertinent evidence for the period from September 29, 
2005, consists of the September 29, 2005, VA examination 
report as well as VA outpatient records dated in 2005 and 
2006.  Findings from this evidence do not warrant a higher 
than 30 percent rating under any potentially applicable 
criteria.  

To begin with, the veteran's present 30 percent evaluation is 
the maximum rating under revised Diagnostic Code 7828 for 
acne.  

A higher than 30 percent rating is also not warranted under 
revised Diagnostic Code 7800 for disfigurement of the head, 
face or neck.  As noted above, the September 2005 VA examiner 
stated that there was no disfigurement, facial asymmetry or 
tissue loss.  

In addition, the findings as noted above do not satisfy the 
criteria for a higher, 60 percent, evaluation under the 
revised Code 7806 requiring symptoms analogous to dermatitis 
or eczema that covers more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12 month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  In this regard, while the 
veteran's acne scars were noted in September 2005 to cover 
more than 40 percent of her face and neck, her actual acne 
has not.   

For a higher than 30 percent rating under the former 
Diagnostic Codes 7800 or 7806, the evidence would have to 
show complete or exceptionally repugnant deformity of one 
side of face or marked or repugnant bilateral disfigurement 
(Code 7800), or, symptoms analogous to eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant (Code 7806).  

The evidence simply does not satisfy the criteria under 
either code.  The September 2005 VA examiner stated that 
there was no deformity, facial asymmetry or significant loss 
of tissue on examination.  He also noted there were no 
systemic symptoms.  Moreover, there is no indication of these 
findings or of extensive exfoliation or crusting, nervous 
manifestations, or exceptionally repugnant, on the VA 
outpatient records in 2005 and 2006.  Rather, findings from 
this evidence revealed multiple hyperpigmented macules mainly 
on the cheeks, papules, a few erythematous papules, scattered 
comedones and depressed ice-pick scarring on bilateral cheeks 
and dyschromia.  The September 2005 VA examiner assessed the 
veteran's acne vulgaris as "moderate inflammatory and 
comodonal".  In view of this evidence, the criteria under 
former Diagnostic Codes 7800 and 7806 for the period from 
September 29, 2005, are not met.  

Also, in light of the absence of findings of superficial, 
unstable or painful scars on examination, or of limitation of 
function, separate 10 percent ratings under Codes 7803, 7804 
and 7805 are not warranted (2001, 2005).  See Esteban, supra.

For the foregoing reasons, the weight of the evidence is 
against a disability rating in excess of 30 percent at any 
point from September 29, 2005.  As such, "staged ratings" are 
not for application.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Board notes that when the preponderance 
of the evidence is against a claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107.

Lastly, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's acne.  The veteran 
does not allege, and the evidence does not establish, that 
this disability causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitates frequent periods of hospitalization.  With 
respect to employment, the September 2005 VA examination 
report shows that the veteran worked as a defense contractor 
with duties involving shipping and supplying.  There is no 
indication from this record or any other record that her acne 
has markedly interfered with her employment.  Thus, the 
veteran's claim for higher evaluations for acne does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  The Board is thus not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for acne vulgaris prior to September 29, 2005, is denied.

Entitlement to an evaluation in excess of 30 percent for acne 
vulgaris from September 29, 2005, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


